Citation Nr: 9933772	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  94-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disorder 
with associated leg disorders, to include cramps.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1981.  Additional evidence shows that he had service 
with the Air Force Reserves apparently from September 1976 to 
January 1976 and from January 1981 to November 1985.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. Hearings were held at the RO in April 
1994, October 1994, April 1995, and November 1996, and before 
a member of the Board sitting at the RO in March 1999.

In August 1995 the RO in part denied service connection for 
leg cramps, and granted service connection for allergic 
rhinitis, rated as 0 percent disabling.  In a statement from 
the veteran received in September 1995, he indicated that he 
did not have a hearing regarding the rhinitis and he was 
disagreeing with the denial of service connection for the leg 
cramps.  A statement of the case regarding an increased 
rating for the allergic rhinitis was furnished to the veteran 
in October 1996.  He did not timely perfect this appeal.  
However, in view of his reference to a hearing it is 
requested that the RO contact the veteran in order to clarify 
this matter, and, thereafter, take the appropriate action.  

Regarding the leg cramps, in July 1993 the RO denied service 
connection for a back disability with a leg condition.  This 
issue has been timely perfected.  The Board finds that the 
issue of service connection for leg cramps is included in the 
issue of service connection for a back disability with a leg 
condition and is properly before the Board for appellate 
consideration.  

In February 1995, the RO denied compensation benefits for 
heart and lung disorders pursuant to 38 U.S.C.A. § 1151 (West 
1991).  Following receipt of the notice of disagreement, a 
statement of the case was issued, which also informed the 
veteran of the requirements necessary to perfect his appeal.  
A substantive appeal regarding this issue has not been 
received.  Accordingly, this issue is not before the Board 
for appellate consideration.

The issues concerning entitlement to service connection for a 
low back disability with disorders involving the legs, an 
acquired psychiatric disorder, and bilateral ear infections 
are addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Tinnitus is of service origin.

2.  In February 1987, the RO denied service connection for 
hearing loss.  The veteran did not appeal that decision.

3.  The evidence received subsequent to the unappealed 
February 1987 RO decision is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active duty.  38 U.S.C.A. 
§§ 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The evidence received subsequent to the February 1987 RO 
decision is new and material, and serves to reopen the claim 
for entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I Service Connection for Tinnitus

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This finding is 
based on the service and post service medical records, which 
show that the veteran was evaluated on several occasions for 
tinnitus.   The Board is also satisfied that all necessary 
evidence necessary to adjudicate this claim is of record and 
the statutory duty to assist the veteran in the development 
of facts pertinent to his claim has been met.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131 (West 1991).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

The veteran and his representative contend, in essence, that 
he is entitled to service connection for tinnitus based on 
noise exposure during service.  .

The service administrative records show that the veteran 
served in the Air Force for over for years with a primary 
specialty of a jet engine mechanic.  The service medical 
records show a March 1978 Report of Medical Examination shows 
that he complained of ringing in the ears.  The separation 
examination showed no pertinent abnormality.

During a VA examination conducted in December 1985, the 
veteran reported that he sometimes had ringing in his ears.  
A VA examination was conducted in June 1993.  At that time he 
stated that during service he worked on the flight line and 
developed hearing loss and ringing in both ears.  The 
diagnoses included tinnitus.  Subsequent VA outpatient 
records show that he complained of tinnitus on several 
occasions.  In February 1995, the impression was constant 
tinnitus.

Hearings were held at the RO in April 1994, October 1994, 
April 1995, and November 1996, and before a member of the 
Board sitting at the RO in March 1999. During his April 1994, 
October 1994, April 1995, and March 1999, he provided 
testimony, which is to the effect that he experienced 
tinnitus during service due to exposure to the jet engines.  
His tinnitus has persisted since service and was now 
constant.  

To summarize, the service administrative records confirm that 
the veteran was exposed to acoustic trauma in service.  
Additionally, during service he did report complaints 
regarding tinnitus.  While tinnitus was not shown at the time 
of the separation examination, the veteran has testified that 
the tinnitus has been present since service discharge.  Lay 
statements are considered to be competent evidence when 
describing a symptom of a disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore tinnitus was reported on 
VA examination in 1985 and 1993.  Subsequent outpatient 
records show that the tinnitus is now constant. 

After reviewing this evidence, it is the Board's judgment 
that the veteran had chronic tinnitus during service which 
has persisted to the present.  Accordingly, service 
connection for tinnitus is warranted.

II New and Material Evidence for Service connection for 
Hearing Loss

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. 1131 
(West 1991). Certain chronic diseases, including 
sensorineural hearing loss may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 
155, 157 (1993).

The evidence of record at the time of the February 1987 
rating decision, which denied service connection for hearing 
loss may be briefly summarized.  As previously set forth the 
service administrative records show that the veteran was 
exposed to jet engine noise during service.  Audiograms 
conducted in March 1978 showed the presence of bilateral 
hearing loss per Hensley.  An April 1980 audiogram showed 
bilateral hearing loss per 38 C.F.R. § 3.385.  A May 1980 
audiogram showed that the veteran's hearing was within normal 
limits.  The separation examination apparently showed hearing 
loss of 25 decibels at t 500 hertz, bilaterally.  A VA 
audiological examination in December 1985 showed that hearing 
was within the range of normal.  

In January 1986 the RO denied service connection for hearing 
loss.  At that time it was determined that hearing loss was 
not currently shown.  The veteran did not appeal that 
decision.  In February 1987 the RO again denied service 
connection for hearing loss.  At that time the RO determined, 
in effect, that new and material evidence had not been 
submitted to reopen his claim.  The veteran did not appeal 
that decision.  Thus, the February 1987 decision is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by submitting new and material evidence.  38 C.F.R. 
§ 3.156.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

The additional evidence received since the February 1987 
decision includes a June 1993 VA audiological evaluation, 
which showed that his hearing was within the range of normal 
limits.  Also received were VA outpatient records showing 
treatment for various disorders, including hearing loss 
complains.  In October 1993 the impression was hearing loss 
in the left ear.  In April 1994 it was reported that several 
audiograms done showed hearing loss but that the most recent 
in June 1993 showed no significant hearing loss.  A February 
1995 audiogram showed that hearing was within normal limits.

Hearings were held at the RO in April 1994, October 1994, 
April 1995, and November 1996, and before a member of the 
Board sitting at the RO in March 1999.  During his April 
1994, October 1994, April 1995, and March 1999 hearings he 
provided detailed testimony regarding his noise exposure 
during service and further testified that he currently has 
hearing loss.  

To summarize, June 1993 and February 1995 audiograms showed 
hearing within normal limits.  However, as indicated by the 
April 1994 VA outpatient report, that several prior 
audiograms showed hearing loss.  Additionally the veteran's 
testimony provided more specific information regarding the 
noise exposure during service.  Also he indicated that he 
currently has hearing loss.  His statements and testimony are 
considered competent evidence.  The Board finds that this 
evidence is new and material because it indicates that 
hearing loss may currently be present per 38 C.F.R. § 3.385.  
Accordingly, the veteran's claim is reopened. 


ORDER

Service connection for tinnitus is granted.  

The claim for service connection for hearing loss is 
reopened, and, to this extent only, the claim is granted.


REMAND

In Elkins v. West, 12 Vet. App. 209 (1999) the United States 
Court of Appeals for Veterans Claims (Court) held that that 
in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

If a claim is not well grounded, VA does not have a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  However, the VA may obtain records in 
constructive possession such as VA and service medical 
treatment records. 

During the March 1999 hearing before a member of the Board 
the veteran informed the Board member that he was currently 
in receipt of Social Security Administration (SSA) disability 
benefits.  He added that these benefits were awarded to him 
approximately one year ago.  Well-established legal 
precedents hold that VA has constructive notice of records 
which are known to be in the possession of the Federal 
Government, see Bell v. Derwinski, 2 Vet. App. 611 (1992) and 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board is 
of the opinion that these records should be obtained.  

It is unclear from the evidence whether all medical records 
associated with the veteran's service in the Reserve are on 
file.  The veteran, during his March 1999 hearing, testified 
that he was scheduled for a VA hearing examination in June 
1999 at VA clinic.

In July 1993, the RO, in part, denied service connection for 
deviated nasal septum.   A notice of disagreement was 
received in September 1995.  Thus a statement of the case is 
required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the veteran of 
the evidence needed to establish a well-
grounded claim for service connection .  
Such evidence would include current 
medical evidence confirming the presence 
of the disabilities in issue and a 
medical opinion relating the disabilities 
to service.  He should be asked to 
identify any records concerning treatment 
he has received by the VA, which are not 
on file, to include the scheduled hearing 
examination.  The RO should also notify 
the veteran that he may submit additional 
evidence, to include medical records, and 
argument in support of his claim.  The RO 
should ask the veteran if he underwent 
any examinations other than an October 
1982 evaluation or received treatment 
during his service in the Air Force 
Reserve.  If yes, he should be requested 
to provide the dates, locations, and the 
unit(s) to which he was assigned when the 
treatment and/or examination(s) occurred.

2.  If there are additional service 
medical records relative to service in 
the Reserve, the RO should contact the 
appropriate sources in order to obtain 
these records.  

3.  The RO should take the appropriate 
action in order to obtain a copy of the 
decision awarding SSA benefits, and the 
evidence on which the decision was based.

4.  The RO should request the VA medical 
facility in Bedford, Massachusetts to 
furnish copies of all current treatment 
records.  The RO should request the VA 
facility to furnish a copy of the hearing 
examination, which was scheduled for June 
1999.

5.  It is requested that the RO take the 
appropriate action to obtain a copy of 
the decision awarding SSA benefits and 
the medical evidence on which that 
decision was based.

6.  The RO is requested to furnish the 
veteran a statement of the case regarding 
the denial of service connection for a 
deviated septum and inform him of the 
requirements necessary to perfect an 
appeal.  Manlincon v. West, 12 Vet. App. 
238 (1999). 

7.  Following any additional development 
of the evidence found necessary or 
appropriate, the RO should readjudicate 
the issues in appellate status, to 
include consideration of the Elkins case.

If any benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

